United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3167
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                Amanda Orozco

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                           Submitted: March 14, 2022
                              Filed: May 23, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       After Amanda Orozco violated the conditions of supervised release, the
district court 1 sentenced her to 18 months in prison. See 18 U.S.C. § 3583(e)(3).
Although she argues that the sentence is procedurally and substantively flawed, we
affirm.

      1
        The Honorable Daniel M. Traynor, United States District Judge for the
District of North Dakota.
       First, there was no procedural error. See United States v. Becerra, 958 F.3d
725, 731 (8th Cir. 2020) (reviewing a sentencing challenge raised for the first time
on appeal for plain error); United States v. Miller, 557 F.3d 910, 915–916 (8th Cir.
2009) (“We review a district court’s revocation sentencing decisions using the same
standards that we apply to initial sentencing decisions.”). Orozco argues that the
district court relied on an allegedly mistaken belief that she was selling drugs out of
a motel room while on supervised release. See United States v. Gall, 552 U.S. 38,
51 (2007) (explaining that it is procedural error to “select[] a sentence based on
clearly erroneous facts”). But our review of the record reveals otherwise. Although
the court had a number of reasons for varying upward to 18 months, drug dealing
was not one of them.

       Second, the sentence is substantively reasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the substantive
reasonableness of a sentence for an abuse of discretion). The record establishes that
the district court sufficiently considered the statutory sentencing factors, see 18
U.S.C. § 3583(e), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Just
because Orozco would have weighed the factors differently does not mean the court
abused its discretion. See United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016)
(per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -2-